—Appeal from a judgment of Cayuga County Court (Corning, J.), entered July 19, 2001, convicting defendant upon his plea of guilty of assault in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of assault in the first degree (Penal Law § 120.10 [1]), defendant contends that he was denied his right to a speedy trial. Defendant forfeited his statutory speedy trial claim pursuant to CPL 30.30 by pleading guilty (see People v O’Brien, 56 NY2d 1009, 1010; People v Dewitt, 295 AD2d 937, *1058lv denied 98 NY2d 709), and his constitutional speedy trial claim pursuant to CPL 30.20 is not supported by the record (see generally People v Taranovich, 37 NY2d 442, 445). We further reject defendant’s contention that County Court erred in failing to suppress the in-court identifications of two prosecution witnesses. As the court properly determined, those witnesses each had an independent source for their in-court identifications (see People v Chipp, 75 NY2d 327, 335, cert denied 498 US 833; cf. People v Pries, 206 AD2d 873, 874). The bargained-for sentence is neither unduly harsh nor severe. Defendant failed to move to withdraw his plea or to vacate the judgment of conviction and thus failed to preserve for our review his contention in the pro se supplemental brief that the court erred in failing to advise him of the applicable period of postrelease supervision (see People v Shumway, 295 AD2d 916; People v Minter, 295 AD2d 927, lv denied 98 NY2d 712), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see 470.15 [6] [a]; People v White, 296 AD2d 867). We have examined defendant’s remaining contention in the pro se supplemental brief and conclude that it lacks merit. Present — Pigott, Jr., P.J., Hayes, Hurlbutt, Burns and Lawton, JJ.